DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              MARCO SAYAN and URSULA HALTENHOF,
                          Appellants,

                                    v.

                   SPACE COAST CREDIT UNION,
                            Appellee.

                              No. 4D16-3925

                          [February 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE14-012337.

  Marco Sayan, Miramar, pro se.

  Ursula Haltenhof, Miramar, pro se.

   Gaspar Forteza and Moises T. Grayson of Blaxberg, Grayson, Kukoff &
Forteza, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.